Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, 13-21, 26-30, 41 and 45-46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thramann et al. U.S. PGPub 2016/0294022 A1 (hereinafter Thramann).
Regarding Claim 1, Thramann teaches a station for generating and distributing electrical power (Thramann, Fig. 32; Para. [0007]), said station comprising a first circuit (Thramann, Figs. 10 and 12; Para. [0050]), said first circuit comprising at least one photovoltaic panel creating direct current electrical energy (Thramann, Figs. 10 and 12, Element 114; Para. [0050]), a direct current collector electrically connected to said at least one photovoltaic panel for receiving said direct current electrical energy (Thramann, Fig. 10, Element 116, “Power Conditioner Inverter”; Para. [0050]), a terminal power draw unit electrically connected to said direct current collector for conditioning said electrical energy for use (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050] and Fig. 29, Element 2906; Para. [0062], Lines 14-19. Where the first power conditioner (Fig. 12), i.e. the one connected to the Photovoltaic Panels, supplies power directly to power a load, in this case “Power Network/Grid” as described in Paras. [0050] 
Regarding Claim 2, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 1.  Furthermore, Thramann teaches wherein said terminal power draw unit comprises an electrical power inverter for changing direct current to alternating current (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050] and Fig. 29, Element 2908; Para. [0062], Lines 14-15, “DC-AC inversion”). 
Regarding Claim 3, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 1.  Furthermore, Thramann teaches wherein said terminal power draw unit comprises a direct current to direct current converter for changing said direct current electrical energy from a first voltage to a second voltage different from said first voltage (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050] and Fig. 29, Element 2908; Para. [0062], Lines 14-15, “DC-DC step up or down”). 
Regarding Claim 4, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 1.  Furthermore, Thramann teaches wherein said direct current collector is selected from the group consisting essentially of jumper cables, extensions from PV panel leads, wiring harness to combine PV panels in series or parallel, a combiner box to combine circuits, fuses, circuit breakers to provide circuit protection, wiring to connect PV panels to a terminal power draw unit and combinations thereof (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050], Lines 31-34 and Para. [0057], Lines 6-9). 
Regarding Claim 11, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 1.  Furthermore, Thramann teaches further comprising a plurality of said photovoltaic panels (Thramann, Figs. 10 and 12, Element 114; Para. [0050]). 
Regarding Claim 13, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 11/1.  Furthermore, Thramann teaches further comprising a base, a plurality of struts extending from said base, wherein said photovoltaic panels are mounted atop said struts (Thramann, Fig. 15; Para. [0064]). 
Regarding Claim 14, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 13/11/1.  Furthermore, Thramann teaches further comprising a crossbeam mounted on an end of said struts, a plurality of cantilever beams extending transversely to said cross beam, said photovoltaic panels being mounted between said cantilever beams (Thramann, Fig. 15; Para. [0064]). 
Regarding Claim 15, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 13/11/1.  Furthermore, Thramann teaches wherein said base comprises a container (Thramann, Fig. 15; Para. [0064]). 
Regarding Claim 16, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 15/13/11/1.  Furthermore, Thramann teaches wherein said direct current collector and said terminal power draw unit are positioned within said container (Thramann, Fig. 15; Para. [0064]). 
Regarding Claim 17, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 15/13/11/1.  Furthermore, Thramann teaches wherein at least one electrical storage battery is positioned within said container (Thramann, Fig. 15; Para. [0064]). 
Regarding Claim 18, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 15/13/11/1.  Furthermore, Thramann teaches wherein at least one electrical charge controller is positioned within said container (Thramann, Fig. 15; Para. [0064]). 
Regarding Claim 19, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 15/13/11/1.  Furthermore, Thramann teaches wherein at least one diode is positioned within said container (Thramann, Fig. 15; Para. [0064]. Inherent in inverters and converters.). 
Regarding Claim 20, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 15/13/11/1.  Furthermore, Thramann teaches wherein ballast is positioned within said container (Thramann, Fig. 15; Para. [0064]. Where the base is illustrated but not separately labeled.). 
Regarding Claim 21, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 14/13/11/1.  Furthermore, Thramann teaches wherein said photovoltaic panels are angularly oriented with respect to one another (Thramann, Fig. 15; Para. [0064]. Obvious from the drawings.).
Regarding Claim 26, Thramann teaches a station for generating and distributing electrical power (Thramann, Fig. 32; Para. [0007]), said station comprising a first circuit (Thramann, Figs. 10 and 12; Para. [0050]), said first circuit comprising a source of electrical energy (Thramann, Figs. 10 and 12, Element 114; Para. [0050]), a current collector electrically connected to said source of electrical energy for receiving said electrical energy (Thramann, Fig. 10, Element 116, “Power Conditioner Inverter”; Para. [0050]), a terminal power draw unit electrically connected to said current collector for conditioning said electrical energy and for use (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050] and Fig. 29, Element 2906; Para. [0062], Lines 14-19. Where the first power conditioner (Fig. 12), i.e. the one connected to the Photovoltaic Panels, supplies power directly to power a load, in this case “Power Network/Grid” as described in Paras. [0050] and [0062]. Note: Thramann combines the claimed “direct current collector” and “terminal power draw unit” into one box labeled “Power Conditioner/Inverter”.). 
Regarding Claim 27, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 26.  Furthermore, Thramann teaches wherein said source of electrical energy is selected from the group consisting essentially of a wind turbine, a water turbine, a photovoltaic panel, a human-powered stationary bicycle and combinations thereof (Thramann, Figs. 10 and 12, Element 114; Para. [0050]). 
Regarding Claim 28, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 26.  Furthermore, Thramann teaches wherein said terminal power draw unit comprises an electrical power inverter for changing direct current to alternating current (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050] and Fig. 29, Element 2908; Para. [0062], Lines 14-15, “DC-AC inversion”). 
Regarding Claim 29, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 26.  Furthermore, Thramann teaches wherein said terminal power draw unit comprises a direct current to direct current converter for changing said direct current electrical energy from a first voltage to a second voltage different from said first voltage (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050] and Fig. 29, Element 2908; Para. [0062], Lines 14-15, “DC-DC step up or down”). 
Regarding Claim 30, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 26.  Furthermore, Thramann teaches wherein said direct current collector is selected from the group consisting essentially of jumper cables, extensions from PV panel leads, wiring harness to combine PV panels in series or parallel, a combiner box to combine circuits, fuses, circuit breakers to provide circuit protection, wiring to connect DC collection system to charge controllers, wiring to connect PV panels to a terminal power draw unit and combinations thereof (Thramann, Fig. 12, Element 116, “Power Conditioner Inverter”; Para. [0050], Lines 31-34 and Para. [0057], Lines 6-9).
Regarding Claim 41, Thramann teaches a kit for a station for generating and distributing electrical power (Thramann, Paras. [0005] and [0007]. Where “retrofitting existing canopies” reads on “kit”.), said kit comprising a container within which is positioned a first circuit (Thramann, Figs. 10 and 12; Para. [0050]), said first circuit comprising a direct current collector 
Regarding Claim 45, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 41.  Furthermore, Thramann teaches further comprising at least one photovoltaic panel, a plurality of struts attachable to said container for supporting said at least one photovoltaic panel (Thramann, Fig. 15; Para. [0064]). 
Regarding Claim 46, The teaching of the Thramann reference discloses the claimed invention as stated above in claims 45/41.  Furthermore, Thramann teaches further comprising a crossbeam mountable on an end of said struts, a plurality of cantilever beams mountable transversely to said cross beam, said at least one photovoltaic panel being mountable between said cantilever beams (Thramann, Fig. 15; Para. [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Thramann et al. U.S. PGPub 2016/0294022 A1 (hereinafter Thramann) as applied to claim 1 above, and further in view of Almy et al. U.S. Patent 8,534,007 B2 (hereinafter Almy).
Regarding Claim 12, The teaching of the Thramann reference discloses the claimed invention as stated above in claim 1, but does not explicitly address the type of photovoltaic panel that is used in the invention.
Almy, however, teaches wherein said at least one photovoltaic panel comprises a bifacial photovoltaic panel (Almy, Col. 5, Lines 35-40).
Absent of showing criticality of the type of photovoltaic panel that is, or can be, used in the solar power supply of Thramann, it would have been an obvious matter of design choice to use the bifacial photovoltaic panel of Almy based on desirability, since applicant has not disclosed that this type of panel solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of photovoltaic panels as explained in Almy.
Allowable Subject Matter
Claims 5-10, 22-25, 31-40 and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5: Though the prior art discloses a photovoltaic power station and components to receive direct current power from photovoltaic panels and condition the power for use either directly via a first circuit or via a battery circuit, it fails to teach or suggest the aforementioned limitations of claim 5, and further including the combination of: 
a first electrical charge controller electrically connected in series between said direct current collector and said first battery, a first blocking diode electrically connected in series between said first battery and said terminal power draw unit.
Claims 6-8 and 22-25 would be allowable for the same reasoning as above due to their dependency on objected to claim 5.
Regarding Claim 9: Though the prior art discloses a photovoltaic power station and components to receive direct current power from photovoltaic panels and condition the power for use either directly via a first circuit or via a battery circuit, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of: 
an electrical charge controller electrically connected in series between said direct current collector and said battery, a blocking diode electrically connected in series between said battery and said terminal power draw unit.
Claim 10 would be allowable for the same reasoning as above due to its dependency on objected to claim 9.
Regarding Claim 31: Though the prior art discloses a station for generating and distributing electrical power and components to receive direct current power from a source of electrical energy and condition the power for use either directly via a first circuit or via a battery circuit, it fails to teach or suggest the aforementioned limitations of claim 31, and further including the combination of: 
a first electrical charge controller electrically connected in series between said current collector and said first battery, a first blocking diode electrically connected in series between said first battery and said terminal power draw unit.
Claims 32-34 and 37-40 would be allowable for the same reasoning as above due to their dependency on objected to claim 31.
Regarding Claim 35: Though the prior art discloses a station for generating and distributing electrical power and components to receive direct current power from a source of electrical energy and condition the power for use either directly via a first circuit or via a battery circuit, it fails to teach or suggest the aforementioned limitations of claim 35, and further including the combination of: 
an electrical charge controller electrically connected in series between said current collector and said battery, a blocking diode electrically connected in series between said battery and said terminal power draw unit.
Claim 36 would be allowable for the same reasoning as above due to its dependency on objected to claim 35.
Regarding Claim 42: Though the prior art discloses a kit for a photovoltaic power station and components to receive direct current power from photovoltaic panels and condition 
a first electrical charge controller electrically connectable in series between said direct current collector and an electrical storage battery, a first blocking diode electrically connectable in series between said battery and said terminal power draw unit.
Claims 43-44 would be allowable for the same reasoning as above due to their dependency on objected to claim 42.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Margo U.S. PGPub 2012/0025750 teaches a solar panel power generation system.
Mori et al. U.S. PGPub 2017/0294873 teaches a solar panel power generation system.
Scanlon U.S. PGPub 2013/0118099 teaches a solar panel power generation system.
McGuire et al. U.S. PGPub 2011/0146751 teaches a solar panel power generation system.
Muchow et al. U.S. PGPub 2004/0124711 teaches a solar panel power generation system.
Seery et al. U.S. PGPub 2016/0352285 teaches a solar panel power generation system.
Carpoff U.S. PGPub 2010/0212659 teaches a solar panel power generation system.
Mattiuzzo U.S. Patent 6,930,237 teaches a solar panel power generation system.
Mackler U.S. Patent 9,202,396 teaches a solar panel power generation system.
Glidden et al. U.S. Patent 5,969,501 teaches a solar panel power generation system.
Haun et al. U.S. Patent 7,795,837 teaches a solar panel power generation system.
Prentice et al. U.S. PGPub 2021/0284076 teaches a solar panel power generation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859